Citation Nr: 1040501	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for postoperative bladder 
cancer.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1961 to July 1961; he served in the U.S. Marine Corps Reserves 
from November 1960 to November 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision, which in pertinent part denied service 
connection for bladder cancer.

As will be discussed in greater detail in the remand that 
follows, the Veteran has also initiated an appeal in the matter 
of the rating for his service-connected bilateral hearing loss.  

The matter of the rating for bilateral hearing loss is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

The Veteran's bladder cancer was not manifested in service or in 
the first year following the his discharge from active duty, and 
is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for bladder cancer is not warranted.  
38 U.S.C.A. 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A February 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  An April 2006 letter also informed the appellant 
of disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and has not 
alleged that notice in this matter was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) Whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, there is no medical evidence 
whatsoever that there may be a nexus between the Veteran's 
bladder cancer and his service.  [While the Veteran asserts that 
he has provided documentation "that suggest paints I used in the 
military service have caused the malignant neoplasms leading to 
the bladder cancer", the record does not include any such 
documentation.]  Therefore, an examination to secure a nexus 
opinion is not necessary.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits of 
the claim.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§  1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including malignant tumors) may be 
service-connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time following a 
veteran's discharge from active duty (one year for malignant 
tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  It may also 
mean statements conveying sound medical principles found in 
medical treatises, and may include statements in authoritative 
writings, such as medical and scientific articles and research 
reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the evidence as appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

Evidence of record, including VA treatment records, shows the 
Veteran has received treatment for transitional cell carcinoma of 
the bladder, for which he underwent a cystoprostatectomy and 
ileal conduit urinary diversion in November 1997.  It is not in 
dispute that he has postoperative bladder cancer .

The service treatment records (STRs) are silent for any 
complaints, treatment, or diagnosis pertaining to bladder cancer 
( or any genitourinary system problem).  There is no evidence 
that bladder cancer was manifested in service, or at any time 
soon thereafter; nor is it so alleged.  Consequently, service 
connection for bladder cancer on the basis that such disease 
became manifest in service, and persisted, is not warranted.

Furthermore, the record shows that the Veteran's bladder cancer 
was diagnosed in 1997, more than 35 years after his active duty 
service.  There is nothing in the record to suggest that it was 
manifest in the first postservice year, and no basis for 
considering (and applying) the chronic disease presumptive 
provisions afforded under 38 U.S.C.A. §§ 1112, 1137.

What remains for consideration is whether or not the evidence 
shows that the bladder cancer is somehow otherwise shown to be 
related to the Veteran's service.  See Combee, 34 F.3d, at 1043 
(Fed. Cir, 1994).  

The Veteran's theory of entitlement is that his bladder cancer 
resulted from exposure to paints in service.  As was noted above, 
he has asserted (in his February 2007 VA Form-9) that he provided 
documentation supporting this theory of entitlement (he did not 
specify the nature of any such submission).  However, a close 
review of the record did not reveal any such documentation.  
Notably, the record provides no indication of any significant 
exposure to paint during his active duty service.  It shows that 
his military occupation specialty (MOS) was rifleman, and that he 
was undergoing training, including recruit (basic).  [Service 
personnel records show that as a reservist after his active duty 
he was assigned MOS's of construction engineer and carpenter 
rigger.]  Furthermore, significantly, the Veteran has provided no 
competent evidence that indicates, or in any way suggests, that 
his bladder cancer might  be related to paint exposure, including 
in service, or might somehow otherwise be related to his service.  
The treatment records received do not discuss the etiology of the 
Veteran's bladder  cancer, and contain nothing suggesting that 
the bladder cancer might be related to paint exposure (or 
otherwise to service).  Indeed, they make no mention of the 
Veteran's service.

The Veteran's own lay statements indicating that he believes his 
bladder cancer is related to paint exposure in service are not 
competent evidence in this matter.  The etiology of transitional 
cell carcinoma is a complex medical question that requires 
medical knowledge/training.   See Espiritu v. Derwinski, 2 Vet. 
App. 492,495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  As a layperson, the Veteran lacks the 
training/experience to offer a probative opinion in the matter.  

The lengthy time interval (more than 35 years) between the 
Veteran's active duty service and the initial manifestation of 
his bladder cancer is also noteworthy, as the United States Court 
of Appeals for the Federal Circuit has held that a lengthy 
interval between service and the initial postservice 
manifestation of a disability for which service connection is 
sought is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000)(in a claim seeking service connection based on a 
theory of aggravation).

In summary, there is no competent evidence in the record 
indicating, or suggesting, that the Veteran's bladder cancer 
might be related to his service.   Consequently, the 
preponderance of the evidence is against this claim, and it must 
be denied.  


ORDER

Service connection for bladder cancer is denied.


REMAND

A September 2008 rating decision by the RO awarded the Veteran 
service connection for bilateral hearing loss rated 0 percent, 
effective January 31, 2006.  In November 2008, the Veteran 
submitted a medical letter and report of an audiological 
evaluation, accompanied by a statement requesting that the RO 
"please consider the enclosed additional evidence in [the 
Veteran's] claim for bilateral hearing loss."  It is well-
established in governing caselaw that a veteran's submissions are 
to be liberally construed, and the Board finds that the November 
2008 statement may reasonably be construed as a timely notice of 
disagreement with the September 2008 rating decision.  The filing 
of a notice of disagreement initiates the appeal process.   As a 
statement of disagreement (SOC) has not been issued in this 
matter, the Board is required to remand the matter for such 
action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board also notes that the most recent VA audiological 
evaluation of the Veteran of record was in August 2006,  As the 
inference from his notice of disagreement is that he alleges his 
hearing loss is more severe than found on that examination, a 
contemporaneous audiological evaluation is necessary.

Finally, it is noteworthy that when the matter involves the 
initial rating assigned with a grant of service connection, 
"staged" ratings may be for consideration.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for any further 
development indicated in the matter (but to 
specifically include a contemporaneous 
audiological evaluation to assess the current 
severity of the Veteran's bilateral hearing 
loss), and then (after readjudication of the 
matter to encompass the contemporaneous 
examination) issue a SOC in the matter of the 
rating for the Veteran's bilateral hearing 
loss.  He should be advised that the matter 
will only be before the Board if he timely 
perfects an appeal by submitting a 
substantive appeal.  If there is a timely 
substantive appeal after the issuance of the 
SOC, the matter should be returned to the 
Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


